1:20-cv-01377-SLD # 1   Page 1 of 8
                                                               E-FILED
                                  Friday, 30 October, 2020 02:34:58 PM
                                           Clerk, U.S. District Court, ILCD
1:20-cv-01377-SLD # 1   Page 2 of 8
1:20-cv-01377-SLD # 1   Page 3 of 8
1:20-cv-01377-SLD # 1   Page 4 of 8
1:20-cv-01377-SLD # 1   Page 5 of 8
1:20-cv-01377-SLD # 1   Page 6 of 8
1:20-cv-01377-SLD # 1   Page 7 of 8
1:20-cv-01377-SLD # 1   Page 8 of 8
